02-11-341-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00341-CV
 
 



JASMINE MONTGOMERY AND ATTORNEY SONYA CHANDLER ANDERSON


 


APPELLANTS



                                                                                                                             
V.
 



WANDA MATTUCCI


 


APPELLEE



 
                                                                                                                             
------------
 
FROM THE
393RD DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          The trial court granted Appellee Wanda
Mattucci’s motion for sanctions, and Appellants Jasmine Montgomery and Sonya
Chandler Anderson filed their notice of appeal of this order while a motion for
summary judgment remained pending in the trial court.
          On September 1, 2011, we notified the
appellants of our concern that we lacked jurisdiction over the appeal because the
July 29, 2011 order did not appear to be final or to be an appealable
interlocutory order, and we informed them that their appeal was subject to
dismissal for want of jurisdiction unless they or any party desiring to
continue the appeal filed with the court a response showing grounds for
continuing the appeal on or before September 12, 2011.  See Tex. R. App.
P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Byrd
v. Byrd, No. 02-07-00404-CV, 2008 WL 204511, at *1 (Tex. App.—Fort Worth
Jan. 24, 2008, no pet.) (mem. op.) (dismissing attempted appeal because
sanctions order was neither a final judgment or an appealable interlocutory
order).  We sent another notice on September 14, 2011, giving the appellants
until September 26, 2011, to file a response showing grounds for continuing the
appeal.  Having received no response from the appellants, we dismiss the appeal
for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.         
 
DELIVERED:  October 13, 2011




[1]See
Tex. R. App. P. 47.4.